DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claims 1 and 11 recite the limitation "the force required" in line 10 of Claim 1 and lines 14-15 of Claim 11.  There is insufficient antecedent basis for this limitation in the claim, therefore it is unclear how to quantify this limitation.  For purposes of examining the claims on the merits, Examiner considers the embossment to generally permit easy opening.
5.	Claims 2-10 and 12-16 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-2, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egleston et al. (US 3270940 A; hereinafter Egleston).
Regarding claims 1-2, 11-13, and 16, Egleston teaches a container with an extensible pouring spout (76/88/89) comprising a pre-laminated paperboard sheet of an outer polyethylene material (Col 3 lines 55-60); a plurality of crease lines (see Fig. 2); a top portion configured to become a sealing fin on a folded packaging container, the top portion comprising a rectangular fin panel (94/95) and a plurality of rectangular portions (70/71), the rectangular fin panel positioned between the plurality of rectangular portions (see Fig. 10); and an embossed pattern printed along a top portion of the carton blank (Col 8 lines 58-64), the embossed pattern configured to make it easier to open the container (Col 2 lines 25-33).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egleston in view of Tobias et al. (US 3178091 A; hereinafter Tobias).
Regarding claims 3-10 and 13-15, Egleston discloses the claimed invention except for specific embossment patterns.  Tobias teaches gable top containers with a sealed area defined by various embossment patterns (Col 3 lines 14-24; and Figures 4-6).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Egleston’s carton to have various embossment patterns in order effect stronger seals along the top of a gable top carton (Tobias; Col 2 lines 60-70).  Further, Examiner notes that it would have been obvious to form the patterns as a series of x-shapes, circles, ovals and/or triangles of varying heights and widths since such a modification would have involved a mere change in the shape and size of a component.  A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).



Response to Arguments
12.	Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach the claimed “top portion” and that the embossed pattern allows for easy opening of the carton.
-Examiner considers Egleston’s top portion to have rectangular fins 94 and 95 that have an embossed pattern thereon; and two rectangular portions 70 and 71 positioned to either side of the embossed rectangular fins (see Fig. 10).  Examiner also notes that Egleston teaches that the embossed patterns allow the carton to be opened easily (Col 2 lines 25-33).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734